Title: From Thomas Jefferson to William Short, 24 September 1788
From: Jefferson, Thomas
To: Short, William


          
            
              Dear Sir
            
            Paris Sep. 24. 1788.
          
          I entirely forgot when you were here that I could get you a good letter for Geneva from M. Tronchin. I now inclose you one. The Garde des sceaux M. de Lamoignon, is replaced by Monsr. Barentin. The stocks continue low. The Britany deputies are released; so are M. d’Epremesnil and the Abbé Sabatier. It is expected the parliament will be recalled to it’s functions, unconditionally, this week. This is all the domestic news since my last. Compliments to your companions. I am with sentiments of sincere esteem & attachment Dear Sir your affectionate friend & servt.,
          
            Th: Jefferson
          
        